Citation Nr: 0938957	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  03-34 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder to 
include chronic obstructive pulmonary disease and claimed 
asbestosis.  

2.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1958 to April 
1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
RO.  

In March 2007, the Board denied an increased rating for the 
service-connected scar, status post removal of umbilicus and 
denied service connection for low back pain, residuals of a 
fractured right rib, residuals of an injury to the stomach 
muscle, a colon disorder, gout and lead poisoning, 
hemorrhoids, hypertension, coronary artery disease, a left 
leg disability, headaches, sinusitis, tinnitus, and 
gastroesophageal reflux disease.  

The issues of service connection for a lung disorder and 
irritable bowel syndrome were remanded for additional 
development. 

The matter of service connection for a lung disorder to 
include chronic obstructive lung disease is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  



FINDING OF FACT

1.  The Veteran is not shown to have manifested by complaints 
or findings of irritable bowel syndrome in service or for 
many years thereafter.  

2.  The currently demonstrated Irritable bowel syndrome is 
not shown to be due to any event or incident of the Veteran's 
period of active service.  



CONCLUSION OF LAW

The Veteran's disability manifested by irritable bowel 
syndrome is not due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in July 
2002, August 2002, March 2006, March 2007, May 2007, August 
2007, and August 2008.  The letters notified the Veteran of 
what information and evidence must be submitted to 
substantiate a claim for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates in March 2006 and the claims were 
readjudicated in September 2009.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Thus, there is no prejudice to the Veteran in 
the Board's considering this case on its merits.  Therefore, 
the Board finds the duty to notify provisions of VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 1996 to 2006 were obtained and associated with the 
claims folder.  Records from C.S.E. Hospital are associated 
with the file.  There is no identified relevant evidence that 
has not been accounted for.  VA examinations were performed 
in 2002 and 2006 in order to obtain medical evidence as to 
the nature and etiology of the claimed disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) is stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Analysis

The Veteran asserts that he developed irritable bowel 
syndrome due to surgery performed in service.  He asserts 
that, while aboard a ship in service, he slipped and fell on 
a ladder and injured his stomach and right rib cage and had 
surgery on his stomach and was in the hospital for two to 
three weeks.  See the Veteran's statement submitted in 
September 2002.  

The record shows that the Veteran has a current diagnosis of 
irritable bowel syndrome.  The August 2009 VA examination 
report shows a diagnosis of irritable bowel syndrome.  

A December 1958 service treatment record indicates that the 
Veteran was struck in the abdomen by a trailer two days 
earlier and had had non-productive nausea and abdominal pain 
since that time.  The assessment was that of muscle bruise of 
the abdomen.  

A September 1959 service treatment record states that the 
Veteran had a stomach ache.  The assessment was that of 
strain of the abdominal muscles from weight lifting.  

A June 1960 service treatment record indicates that the 
Veteran had nausea with vomiting and loose stools; the 
Veteran did not have abdominal cramps.  

A July 1960 service treatment record indicates that the 
Veteran fell on his right side two days earlier.  An 
examination of the abdomen was negative.  A March 1961 
service treatment record indicates that the Veteran had 
bleeding from the umbilicus.  An examination revealed slight 
inflammation and an irritated area around the umbilicus.  

Another March 1961 service treatment record notes that the 
Veteran had complaints of cramps in the stomach.  A May 1962 
service treatment record indicates that the Veteran had a 
painful and erythematous area inferior to the umbilicus with 
a prior history of the same for the past three to four 
months.  The impression was that of furuncle versus a small 
ventral hernia.  The Veteran was referred to the surgery 
clinic  See also a June 1962 service treatment record which 
indicates that the Veteran had a four month history of pain 
in the area inferior to the umbilicus and hospital admission 
was recommended.  

A June 1962 hospital record indicates that the Veteran had a 
five month history of recurrent soreness and swelling of the 
umbilicus.  An examination revealed a central area of 
necrosis in the umbilicus with surrounding cellulitis and 
swelling.  The Veteran underwent excision of the umbilicus; 
no hernia was found.  The post-operative course was 
uneventful and was discharged five days later for full duty.  

A separation examination dated in April 1964 states that 
examination of the abdomen was normal.  

The earliest medical evidence showing a diagnosis of 
irritable bowel syndrome is a September 2002 VA examination 
report.  There is conflicting information from the Veteran as 
to when he first began to have symptoms of irritable bowel 
syndrome.  

The September 2002 VA examination report indicates that the 
Veteran had reported having had these symptoms since 1961, 
since the umbilicus surgery in service.  However, at May 2006 
and August 2009 VA examinations, the Veteran reported having 
had irritable bowel symptoms since the 1970's.  

As discussed, there is no evidence of a diagnosis of 
irritable bowel syndrome in service.  Moreover, the Veteran's 
gastrointestinal system was reported to be normal on 
examination at separation in 1964.  There also is no medical 
evidence of treatment for irritable bowel syndrome until many 
years after service.  

The Board has considered the Veteran's own statements that he 
had had abdominal symptoms since service.  However, as noted, 
these assertions are found to be inconsistent with other lay 
statements or information provided in support of the 
Veteran's claim.  

As such, in the Board's opinion, they lack credibility for 
the purpose of establishing a continuity of gastrointestinal 
symptomatology for the purpose of linking the irritable bowel 
syndrome to any event or incident of active service.  
Significantly, the surgery performed during service is not 
shown to have involved the gastrointestinal system per se or 
otherwise to have caused gastrointestinal pathology.  

The provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage, supra.  

In the present case, there is no medical evidence which 
relates the onset of the claimed irritable bowel syndrome to 
any documented abdominal symptoms in service or until many 
years thereafter.  

The Veteran was afforded a VA examination in August 2009 in 
order to obtain a medical opinion as to whether the Veteran's 
irritable bowel syndrome was related to service including the 
umbilicus surgery in service.  The examiner reviewed the 
claims folder including the service treatment records and 
considered the Veteran's reported history of symptoms.  

The examiner indicated that he was unable to relate the 
current irritable bowel syndrome to service without resorting 
to speculation.  See the August 2009 VA gastrointestinal 
examination report.  This statement is controlling in this 
case to the extent that clearly reflects that the onset of 
the claimed irritable bowel syndrome was not be linked to the 
Veteran's period of service based on this VA examiner's 
appreciation of the evidence on file.  

The examiner who performed the September 2002 VA examination 
concluded that the Veteran had classical symptoms of 
irritable bowel syndrome "which date[d] to having its onset 
post-operatively."  However, this statement alone does not 
actually relate the onset of the claimed irritable bowel 
syndrome to any specific event or incident documented in 
service.  

The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  As discussed, without credible evidence establishing 
a continuity of symptoms or treatment following service, the 
statement is of limited probative value in this case.   

Accordingly, the Board finds the weight of the evidence 
preponderates against the Veteran's claim of service 
connection for irritable bowel syndrome. 

The Veteran generally relates the current irritable bowel 
syndrome to the umbilicus surgery performed in service.  
However, such assertion is not supported by the medical facts 
in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  There is no evidence which establishes that 
the Veteran has medical expertise.  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
The Veteran is competent to testify as to observable 
symptoms.  However, he is not competent to testify as to 
medical matters without medical training and he is not 
qualified to render a medical opinion regarding the origin or 
etiology of a disability.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply since there 
is no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Accordingly, on this record, the claim of service connection 
for irritable bowel syndrome is denied.  


ORDER

Service connection for irritable bowel syndrome is denied.  


REMAND

The record shows that the Veteran reported that he received 
treatment for his lung disorder in 2006, 2007, and 2008.  The 
Veteran submitted an August 2009 statement from his physician 
dated in August 2009, but the treatment records from are not 
associated with the file.  The Veteran submitted 
authorizations to VA so that such records may be obtained.  
In August 2008, the RO sent a letter requesting the records, 
but there was no response.  The RO did not notify the Veteran 
of the outcome of this record search.  A follow-up request 
was not made by the RO.    

VA will make reasonable efforts to obtain relevant records 
from private medical care providers, if the records are 
adequately identified and if the claimant authorizes the 
release of such records.  38 U.S.C.A. § 5103A(b)(1).  
Whenever VA, after making such reasonable efforts, is unable 
to obtain all relent records sought, VA shall notify the 
claimant that it is unable to obtain such records.  See 
38 U.S.C.A. § 5103A(b)(2).  The Board finds that the RO 
should make another attempt to obtain the Veteran's treatment 
records.  If such records are not obtained, the RO should 
notify the Veteran to the unsuccessful search.  

Accordingly, the remaining issue is REMANDED for the 
following action:

1.  The RO should once again request 
copies of the Veteran's treatment records 
dated in 2006, 2007 and 2008 from 
U.T.M.B. and incorporate any such records 
into the claims file.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain such 
records, the RO is unable to secure them, 
the RO must notify the Veteran and his 
representative and identify the specific 
records that are unable to be obtained, 
briefly explain the efforts made to 
obtain those records and describe any 
further action to be taken with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Following completion of all indicated 
development, the RO readjudicate the 
remaining issue in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
a reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The Veteran has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


